Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 1 of 21 Page ID #:1




  1
      LAW OFFICES OF ALVIN L. PITTMAN
  2   Alvin L. Pittman, Esq. (SBN. 127009)
      Email: office@apittman-law.com
  3
      5777 W. Century Blvd., Suite 1685
  4   Los Angeles, CA 90045
      Telephone: (310) 337-3077
  5
      Facsimile: (310) 337-3080
  6

  7
    Attorneys for Plaintiff
  8 N.T.A.A., Inc.
  9
                          UNITED STATES DISTRICT COURT
 10
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11

 12 N.T.A.A., INC,                     ) Case No.: 2:21-cv-00398
                                       )
 13                                    ) COMPLAINT FOR DAMAGES AND
 14
                 Plaintiff,            ) DEMAND FOR JURY TRIAL FOR:
          vs.                          )
 15                                    )    1. FEDERAL TRADEMARK
      NORDSTROM, INC.; NIKE, INC., and )       INFRINGEMENT.
 16   DOES 1 through 10, Inclusive
                                       )    2. FEDERAL UNFAIR
 17                                    )        COMPETITION AND FALSE
                 Defendants.           )        DESIGNATION OF ORIGIN.
 18
                                       )    3. FEDERAL TRADEMARK
 19                                    )       DILUTION.
 20                                    )
                                            4. COMMON LAW
                                       )      TRADEMARK INFRINGEMENT.
 21                                    )
                                       )    5. COMMON LAW
 22                                            UNFAIR COMPETITION
                                       )
 23                                    )
 24                                             JURY TRIAL DEMANDED
 25

 26

 27

 28   M
                                      1
                 COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 2 of 21 Page ID #:2




  1                                       INTRODUCTION
  2

  3               1.        Plaintiff N.T.A.A., INC. (“Plaintiff”) is the legal and/or beneficial
  4 owner of certain registered Trademarks in the United States and Canada for

  5 commercial use and merchandising relative to goods, products, services and related

  6 rights associated with its registration with the United States Patent and Trademark

  7 Office.

  8
                  2.        This action arises out of Defendants’ willful and intentional acts
  9
      of Trademark infringement.
 10
                  3.        Defendant Nordstrom, Inc. (hereinafter “Nordstrom”) owns and
 11
      operates retail stores throughout the United States and, in joint venture with Nike,
 12
      Inc., sells and distributes retail products and merchandise worldwide.
 13
                  4.        Defendant Nike, Inc. (hereinafter “Nike”) makes and sells athletic
 14
      Footwear and related branded products and goods worldwide.
 15
                  5.        Beginning in or about 2016 Defendants Nordstrom and Nike
 16
      knowingly and willfully used Plaintiff’s duly registered and protected trademark (a
 17
      distinctively designed, “N”) to advance their joint-venture exploitation of the
 18
      consumer market in conscious disregard of Plaintiff’s trademark and all rights
 19
      associated with it.
 20
                    6.       Defendants, as comparatively giant corporations, joined forces to
 21
      put forth what they call the “Nordstrom X Nike ‘N’” marketing program, in willful
 22
      disregard of Plaintiff’s protected trademark rights, and began their infringing
 23
      conduct of selling products (of the type that Plaintiff was in the business of selling)
 24
      at stores throughout the United States, Canada and, upon information and belief,
 25
      throughout the world, through retail stores and via internet marketing.
 26
                  7.        Defendants have created confusion in the marketplace by trading
 27

 28   M
                                        2
                   COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 3 of 21 Page ID #:3




  1 in direct competition with Plaintiff, using Plaintiff’s trademark and disrupting and

  2 interfering with Plaintiff’s ability to build and grow the goodwill and customer

  3 recognition and loyalty associated Plaintiff’s trademark.

  4              8.     Defendants were notified of their infringement and they failed
  5 and refused to cease and desist, disregarding Plaintiff’s legal and commercial rights

  6 relative to the use of its trademark and leading to confusion in the marketplace and

  7 significant losses, injuries and harm to Plaintiff.

  8
  9                                        PARTIES
 10

 11              9. N.T.A.A., INC. ("Plaintiff') is a Canada based on-line company that
 12 Designs, manufactures and distributes a wide range of products world-wide from its

 13 principal place of business in Toronto, Canada, using registered trademarks that it

 14 owns (registered in Canada, May, 25, 2017 and the United States, July 14, 2017).

 15              10.     Plaintiff is informed and believes that Defendant Nordstrom, Inc.
 16 ("Nordstrom"), is a Washington corporation with a place of business in Seattle,

 17 Washington. Further Plaintiff is informed and believes that Nordstrom owns and

 18 operates retail stores throughout Canada and the United States, including California,

 19 and in other countries around the world.

 20              11.     Plaintiff is informed and believes that Nike, Inc., ('Nike") is an
 21 Oregon Corporation, with a place of business in Beaverton, Oregon. Plaintiff is also

 22 informed and believes that Nike sells footwear and other goods throughout Canada,

 23 the United States including California, and in other countries around the world.

 24               12.    Defendants Doe 1 through Doe 10, inclusive, are sued herein
 25 under fictitious names. Their true names and capacities are unknown to Plaintiff.

 26 When their true names and capacities are ascertained, Plaintiff will amend this

 27 Complaint by inserting their true names and capacities herein. Plaintiff is informed

 28   M
                                       3
                  COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 4 of 21 Page ID #:4




  1 and believes, and thereon alleges, that each of the fictitiously named defendants is

  2 responsible in some manner for the occurrences herein alleged, and that Plaintiff’s

  3 damages as herein alleged were proximately caused by those defendants". Each

  4 reference in this Complaint to "Defendant" or" Defendants" refers also to all

  5 Defendants, including Nordstrom, Nike and all Defendants sued under fictitious

  6 names.

  7               13.    Plaintiff is informed and believes, and based thereon alleges, that
  8 at all times herein mentioned each of the Defendants, including all Defendants sued
  9 under fictitious names, was the agent, employee, partners, joint-ventures or

 10 representative of each of the remaining Defendants. and in doing the things

 11 hereinafter alleged, was at times acting within the course and scope of this agency or

 12 employment, and at other times, acting in his own individual capacity. In the

 13 alternative, each of the individually named Defendants, as alleged herein below

 14 acted in concert and in furtherance of their fraudulent plan and scheme and each

 15 actively participated in the wrongful acts alleged herein below.

 16

 17                            JURISDICTION AND VENUE
 18

 19               14.    This Court has subject matter jurisdiction over this Complaint
 20 pursuant to 28 U.S.C. Sections l33l and 1338, because the action arises under the

 21 Lanham Trademark Act of 1946, 15 U.S.C. Sec. l05l et seq., and pursuant to the

 22 supplemental jurisdiction provisions contained in 28 U.S.C. Sec. 1367

 23               15.    This Court has personal jurisdiction over Defendants because, on
 24 information and belief, Defendants regularly conduct and have conducted business

 25 in California and this District by, among other things, operating stores and selling

 26 products throughout the state of California and in this District using Plaintiff’s

 27 registered Trademark without authority, privilege or right, and in disregard of

 28   M
                                       4
                  COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 5 of 21 Page ID #:5




  1 Plaintiff’s specific request that they “cease-and-desist. Specifically, on information

  2 and belief, Nordstrom and Nike engaged in the Infringing Conduct alleged herein at

  3 all of Nordstrom’s stores in the Los Angeles area. Additionally, Defendants' conduct

  4 occurred in this District and has caused, and continues to cause Plaintiff to suffer

  5 harm in this District and throughout the United States, Canada, and the world.

  6               16.       Venue is proper in this district pursuant to 28 U-S.C. Sec.
  7 1391(b) in that, inter alia, a substantial portion of the acts giving rise to this case

  8 occurred within this district, and pursuant to 28 U.S-C. Sec. I400, in that Plaintiffs
  9 and these Defendants, or their agents, conduct business, reside or may be found

 10 within this district.

 11

 12                  PLAINTIFF'S BUSINESS AND TRADEMARK(S)
 13

 14               17.       Plaintiff's founder, Ryan Robinson, runs an on-line entertainment
 15 and retail sales company that designs, manufactures, brands and distributes a wide

 16 range of products including sportswear, casual clothing, jackets, shoes, underwear,

 17 socks, sporting goods, glassware, tote bags, formal clothing, shoes, tuxedos, socks,

 18 boxers, jackets, backpacks, cosmetic products and other goods, branding them with

 19 his trademark which is registered in both Canada and the United States. Using

 20 electronic media, social media networks, Plaintiff sells his products to the entire

 21 World. In addition, Plaintiff has used his trademark in movie productions to expand

 22 its marketplace recognition.

 23               18.       Plaintiff’s trademark was registered in Canada (No. TMA
 24 1,040,647) on May 25, 2017 and in the United States (No.5,395,817) on July 14,

 25 2017. (EXHIBITS A & B, respectively)

 26               19.       On May 3, 2015, Plaintiff designed and started using a specially
 27 designed “N” to brand its products and represent its name.

 28   M
                                       5
                  COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 6 of 21 Page ID #:6




  1

  2               20.   Plaintiff has continuously used the specially designed “N” to
  3 brand its products and to represent its company name, and Defendants were aware

  4 of this.

  5               21.   Plaintiff is the legal and beneficial owner of the Federal
  6 trademark identified above, for a wide variety of merchandise and services, that

  7 Plaintiff designs, manufactures (or have manufactured), brands and distributes and

  8 retail sell over the internet (on-line) worldwide, using his protected trademark.
  9               22.   Plaintiff has designed, manufactured and offered for sale and
 10 distribution, numerous products and services as it promotes, builds, grows and

 11 expands its marketplace presence, using its trademark to brand itself in the

 12 consumer marketplace worldwide.

 13               23.   Neither Nordstrom nor Nike have registered, or could lawfully
 14 register, the Trademark(s) at issue, and Plaintiff has devoted, and is devoting,

 15 tremendous resources and efforts to build and grow market brand, size and

 16 recognition around its Trademark in the world-wide consumer marketplace.

 17               24.   Plaintiff’s Trademark(s) are valid, extant and in full force and
 18 effect. The Trademarks are all exclusively owned by Plaintiff. Plaintiff has

 19 continuously used each of the Trademarks from the registration date, or earlier, until

 20 the present time and at all times relevant to the claims alleged in this Complaint.

 21               25.   As a result of advertising and sales, together with early
 22 marketplace pursuit of growth, consumer acceptance of the Trademark(s’) identity,

 23 Plaintiff's products and services, and branded sales of these products and services

 24 using its Trademark(s) has begun to acquire secondary meaning in the minds of

 25 consumers throughout Canada, the United States and the world.

 26               26.   The revenue from goods and services sold in Canada, the United
 27 States and in other countries around the world, which use the Trademark, is

 28   M
                                      6
                 COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 7 of 21 Page ID #:7




  1 substantial. The appearance and other features of the Trademarks are inherently

  2 distinctive and serve to identify Plaintiff as the source of products bearing the

  3 Trademarks.

  4               27.   Plaintiff has been working hard to make its Intellectual Property,
  5 which is permanently intertwined with its wide range of consumable products, well

  6 recognized by the consuming public as it builds its brand.

  7               28.   Plaintiff is a small but growing, fragile, minority enterprise
  8 engaged in growing its brand around its registered Trademark, and Defendants,
  9 major corporations, have willfully and intentionally interfered with and trampled

 10 upon Plaintiff’s legal rights, fully aware that they have no legitimate claim and/or

 11 right to use Plaintiff’s Trademark.

 12

 13                              Defendants' Infringing Acts
 14

 15               29.   On information and belief, at some point in and/or around 2016,
 16 Defendants Nordstrom and Nike, both whose names start with “N” entered a joint-

 17 venture and/or partnership to engaged in the business of selling consumer products,

 18 goods and merchandise that competes with the products, goods and merchandise

 19 designed, manufactured, marketed and sold by Plaintiff.

 20               30.   On information and belief, in and/or around 2016, Defendants
 21 launched a “Nordstrom x Nike” marketing campaign that essentially copied and

 22 used Plaintiff’s specially designed "N" as a trademark and branding symbol for

 23 products, goods and merchandise of the same types that it knew Plaintiff was selling

 24 on-line.

 25               31.   Aware that Plaintiff was using the internet to market and sell
 26 Plaintiff’s goods, products and merchandise branded by Plaintiff’s registered

 27 Trademark, Defendants took to the internet to market the “Nordstrom x Nike” joint-

 28   M
                                       7
                  COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 8 of 21 Page ID #:8




  1 venture products, goods and merchandise using a confusingly similar “N” as that

  2 registered and protected by Plaintiff.

  3               32.   Defendants also began outfitting displays at Defendant
  4 Nordstrom’s stores which promoted the “Nordstrom x Nike” joint-venture using

  5 Plaintiff’s registered and protected Trademark, a specially designed “N”, around

  6 2016, aware that Plaintiff had been using its specially designed “N” mark since

  7 2015.

  8               33.   Defendants were aware that Plaintiff was/is, compared to them,
  9 an economically weak and small minority business enterprise struggling to grow

 10 widespread recognition of its specially designed “N” mark.

 11               34.   Defendants used their superior resources, size and names to
 12 essentially highjack, steal, transform and/or override Plaintiff’s ownership rights in

 13 the specially designed “N” Trademark, and materially interfered with Plaintiff’s

 14 efforts to grow its brand throughout Canada, the United States and the world, using

 15 the trademark which it began using in 2015 (for which it received official

 16 Trademarks from duly authorized Governments in 2017).

 17               35.   As was foreseeable, Defendants’ use of Plaintiff’s Trademark
 18 caused confusion in the consumer marketplace and destroyed Plaintiff’s efforts to

 19 grow its brand in the consumer marketplace using its specially designed and

 20 registered “N” Trademark.

 21               36.   Defendants’ used Plaintiff’s Trademark in some
 22 promotional/marketing settings together with their names and in other

 23 promotional/marketing settings without their names.

 24               37.   With or without Defendants’ names added, the use of Plaintiff’s
 25 “N” protected Trademark falsely suggests and communicates that Defendants and

 26 Plaintiff are all somehow engaged in a joint or collaborative venture.

 27

 28   M
                                       8
                  COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 9 of 21 Page ID #:9




  1               38.    At one-point Defendants, through Nordstrom, falsely claimed
  2 over the internet, that Defendants owned the “N” Trademark; and later essentially

  3 told Plaintiff to move into another market because Plaintiff lacked the fame to take-

  4 on and/or to do anything about Nordstrom x Nike’s actions in taking and using

  5 Plaintiff’s trademark.

  6               39.    Unauthorized use of Plaintiff’s Trademarks in Defendants’
  7 “Nordstrom x Nike” joint-venture campaign has created confusion relative to what

  8 parties are involved in the “Nordstrom x Nike” campaign and who owns the “N”
  9 Trademark, and confusion as to Plaintiff's authorization, association with or

 10 endorsement of Defendants' goods, retail stores and online stores.

 11               40.    Defendants knowingly and impermissibly traded, and trades on,
 12 Plaintiff’s “N” Trademark destroying Plaintiff’s ability to grow its marketplace

 13 share and goodwill, and pre-empting Plaintiff’s rights associated with Plaintiff's

 14 intellectual property.

 15
                                      COUNT ONE
 16                Trademark Infringement, 15 U.S.C. Sec. 1114 et seq.
 17          Against All Defendants and Does 1-10 (Collectively "Defendants")

 18
                  41.    Plaintiff alleges and incorporates by reference, the full text of all
 19
      the foregoing paragraphs, 1 through 40 and Exhibits as though fully set forth herein.
 20
                  42.    Plaintiff holds valid trademark registrations for its “N”
 21
      Trademark and has used it extensively and continuously in interstate commerce
 22
      throughout the United States.
 23
                  43.    The “N” mark is distinguished, unique and fanciful and has,
 24
      under Plaintiff, begun to attain secondary meaning identifying with Plaintiff’s name.
 25
      Registration numbers: Canada (No. TMA 1,040,647) and United States
 26
      (No.5,395,817) are deemed incontestable, pursuant to the filing of affidavits under
 27
      15 USC Sections 1058 and 1065.
 28   M
                                       9
                  COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 10 of 21 Page ID #:10




   1               44.    As a direct and proximate result of Defendants' use of Plaintiff’s
   2 Trademark to brand, promote, market and sell their products, goods and

   3 merchandise the public has been and/or is likely to be confused, deceived and/ or to

   4 falsely believe that there is an association between Plaintiff on the one hand, and

   5 Defendants’ stores and Nike, on the other.

   6               45.    Defendants' distribution, sale and offer of sale of goods in
   7 connection with Plaintiffs' Trademarks in California and interstate commerce has

   8 caused and will cause the likelihood of confusion, deception, and mistake in that the
   9 public will very likely conclude that the goods sold, offered or distributed by the

  10 Defendants are authorized, sponsored, approved, or associated with the Plaintiff.

  11               46.    As a direct and proximate result of Defendants' actions as above
  12 described, the public is likely to be confused as to the origin or source of Plaintiff's

  13 goods and services, i.e. the public is likely to believe either that Plaintiff is poaching

  14 on Defendants’ rights relative to Plaintiff’s efforts to sell its goods, products and

  15 merchandise in the world-wide marketplace over the internet (online stores), or that

  16 Plaintiff is associated with the products, merchandise and goods being sold as part

  17 of the “Nordstrom x Nike” campaign, when in truth and in fact Plaintiff is not.

  18               47.    Plaintiff is informed and believes that Defendants currently
  19 operate, manufacture, distribute, and offer to sell and/or sell merchandise throughout

  20 the United States in interstate commerce, branding such merchandise with Plaintiff’s

  21 Trademark, without authorization, privilege or right.

  22               48.    Because Defendants use Trademarks in connection with its
  23 “Nordstrom x Nike” campaign on-line and at Nordstrom’s stores to market, promote

  24 and sell their “N” branded merchandise, Defendants' sales have had and will have an

  25 adverse effect upon Plaintiff's business in this District, the State of California and

  26 throughout the United States.

  27

  28   M
                                       10
                   COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 11 of 21 Page ID #:11




   1                49.   Defendants' continued distribution of products, goods and
   2 merchandise under and/or in connection with Plaintiff’s Trademark will cause the

   3 Trademark, intended to identify and be associated with Plaintiff, to lose its

   4 distinctive qualities and will significantly erode Plaintiff's selling power.

   5                50.   Because Plaintiff cannot control the nature and quality of
   6 Defendants' sales of products, goods and merchandise at Nordstrom’s stores and/or

   7 Defendants’ on-line sales, Defendants' infringing activities have had, and will have,

   8 an adverse effect on Plaintiff's business and reputation in this District, the State of
   9 California and throughout the United States. Said acts of infringement have caused

  10 and will continue to cause irreparable injury to the Plaintiff if the Defendants are not

  11 restrained by the Court from further violation of the Plaintiff’s rights, as Plaintiff has

  12 no adequate remedy at law.

  13                51.   As a direct and proximate result of Defendants' intentional
  14 actions, Plaintiff has suffered and will continue to suffer damages in an amount

  15 presently unknown and to be determined at time of trial.

  16                52.   As Defendant's actions have been, and continue to be, willfully
  17 committed with intent to damage Plaintiff, to usurp the market and eliminate

  18 Plaintiff as a competitor, and to confuse and deceive the public, Plaintiff is entitled

  19 to Defendant's profits, treble Plaintiff's actual damages, an award of costs, and, this

  20 being an exceptional case, reasonable attorneys' fees pursuant to 15 U.S.C. Section

  21 11 l7(a).

  22
                                       COUNT TWO
                Federal Unfair Competition and False Designation of Origin
  23          Against All Defendants and Does 1-10 (Collectively "Defendants")
  24
                    53.   Plaintiff realleges and incorporates by reference, the full text of
  25
       all the foregoing paragraphs and exhibits as though fully set forth herein.
  26

  27

  28   M
                                       11
                   COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 12 of 21 Page ID #:12




   1               54.   Plaintiffs claim arises under Section 43(a) of the Lanham Act, 15
   2 U.S.C. Sec. 1125 (a), for false designation of origin and false descriptions and

   3 representations in interstate commerce.

   4               55.   As stated above, Plaintiff is the owner of all rights in and to the
   5 specially designed “N” Trademarks, which is inherently distinctive and not merely

   6 functional.

   7               56.   Plaintiff has used its Trademarks on and in connection with a
   8 wide variety of products, goods, merchandise and services, including but not limited
   9 to consumer goods, sports attire and related products, casual wear, formal wear,

  10 bags, shoes, hats, underwear, socks, cosmetic products and a host of other consumer

  11 products, promotions, entertainment, advertising and events, in interstate commerce

  12 throughout the United States and indeed, worldwide.

  13               57.   Through Plaintiff's extensive on-line branding, advertising,
  14 promotional sales and merchandising activities, Plaintiff’s Trademark(s) have

  15 acquired secondary meaning and value, identifying Plaintiff. Plaintiff has developed,

  16 and was continuing to develop, extensive goodwill with, and in, its Trademark

  17 which is, and was growing to be, uniquely associated with Plaintiff in the minds of

  18 the public, prior to Defendants’ infringing, confusing and injurious actions.

  19               58.   Defendants have used Plaintiff’s Trademark on and/or in
  20 connection with retail and online stores and the sale and offering to sell

  21 merchandise, footwear and clothing items similar to the products Plaintiff markets,

  22 promotes and sells, throughout the United States.

  23               59.   As the Infringing Conduct was conducted over the Internet,
  24 Defendants sale of, and offering to sell, merchandise is targeted to the same

  25 consumers targeted by Plaintiff in interstate commerce throughout the United States,

  26 Canada and the world.

  27

  28   M
                                       12
                   COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 13 of 21 Page ID #:13




   1               60.    Defendants sales, and offers to sell, merchandise in Nordstrom’s
   2 stores using Plaintiff's Trademark and other indicia associated with Plaintiff in their

   3 “Nordstrom x Nike” campaign is likely to cause confusion, cause mistake, or

   4 deceive consumers as to the affiliation, connection or association of Defendants with

   5 Plaintiff or as to the origin, sponsorship, or approval by Plaintiff of Defendants’

   6 commercial activities using Plaintiff’s Trademark. Moreover, Defendants’ actions

   7 of infringing upon Plaintiff’s Trademark will prevent Plaintiff from firmly

   8 cementing the relationship between the Trademark and Plaintiff to ensure that it
   9 becomes inseparably viewed by the public at-large as identifying Plaintiff.

  10               61.    Defendant's sales, and offers to sell, merchandise as a part of
  11 their “Nordstrom x Nike” campaign using Plaintiff's Trademark, and enabling

  12 Defendants to benefit unfairly from Plaintiff's Trademark, injuring Plaintiff’s ability

  13 to further build and cement its reputation and grow its success, and giving

  14 Defendants “Nordstrom x Nike” campaign commercial value they would not

  15 otherwise enjoy.

  16               62.    Prior to Defendants’ infringing use of Plaintiff's Trademark in
  17 connection with the Infringing Conduct, Defendants were aware of Plaintiff's on-

  18 line sales activities, and was aware that Plaintiff was using its specially designed

  19 “N” Trademark to brand all of its products, goods, merchandise and services which

  20 Plaintiff offered and sold throughout the United States and the world. Accordingly,

  21 Defendants use of Plaintiff's Trademarks was intentional willful and with total

  22 disregard for Plaintiff's rights in its Trademark.

  23               63.    Defendants' sales, and offers to sell merchandise online through
  24 the Infringing Conduct and in Nordstrom’s stores with their “Nordstrom x Nike”

  25 campaign, was, and is, intentionally designed to deceive and has deceived public

  26 consumers and prospective customers into believing that the Infringing Conduct was

  27

  28   M
                                       13
                   COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 14 of 21 Page ID #:14




   1 authorized, licensed or approved, associated with, or otherwise connected to

   2 Plaintiff when, in fact, it is not.

   3                64.    As a direct and proximate result of Defendants' actions, the
   4 public is likely to be confused and has been confused as to believe that Defendants'

   5 “Nordstrom x Nike” campaign, merchandise, products, goods and services are

   6 associated with Plaintiff, when, in truth and in fact, they are not.

   7                65.    As a direct and proximate result of Defendants' actions, Plaintiff
   8 is entitled to injunctive relief enjoining and restraining Defendants' from use of
   9 Plaintiff’s Trademarks throughout the United States.

  10                66.    Because Plaintiff cannot control the nature and quality of
  11 Defendants' sales of products, goods and merchandise at Nordstrom’s stores and/or

  12 Defendants’ on-line sales, Defendants' infringing activities have had, and will have,

  13 an adverse effect on Plaintiff's business and reputation in this District, the State of

  14 California and throughout the United States.

  15                67.    Said acts of infringement have caused, and will continue to
  16 cause, irreparable injury to the Plaintiff if the Defendants are not restrained by the

  17 Court from further violation of the Plaintiff’s rights, as Plaintiff has no adequate

  18 remedy at law.

  19                68.    As a direct and proximate result of Defendants' intentional
  20 actions, Plaintiff has suffered and will continue to suffer damages in an amount

  21 presently unknown and to be determined at time of trial.

  22                69.    As Defendant's actions have been, and continue to be, willfully
  23 committed with intent to damage Plaintiff, to usurp the market and eliminate

  24 Plaintiff as a competitor, and to confuse and deceive the public, Plaintiff is entitled

  25 to Defendant's profits, treble Plaintiff's actual damages, an award of costs, and, this

  26 being an exceptional case, reasonable attorneys' fees pursuant to 15 U.S.C. Section

  27 11 l7(a).

  28   M
                                       14
                   COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 15 of 21 Page ID #:15




   1
                                      COUNT THREE
                                Federal Trademark Dilution
   2          Against All Defendants and Does 1-10 (Collectively "Defendants")
   3
                    70.    Plaintiff realleges and incorporates by reference the full text of
   4
       all the foregoing paragraphs and exhibits as though fully set forth herein.
   5
                    71.    Plaintiffs claim arises under Section 43(c) of the Lanham Act, 15
   6
       U.S.C. Sec. 1125 (c).
   7
                    72.    As stated above, Plaintiff is the owner of all rights in its specially
   8
       designed “N” Trademark, which is inherently distinctive and not merely functional.
   9
       Plaintiff has used its Trademarks on and in connection with a wide variety of
  10
       products, goods, merchandise and services, including but not limited to consumer
  11
       goods, sports attire and related products, casual wear, formal wear, bags, shoes, hats,
  12
       underwear, socks, cosmetic products and a host of other consumer products,
  13
       promotions, entertainment, advertising and events, in interstate commerce
  14
       throughout the United States and indeed, worldwide.
  15
                    73.    Through Plaintiff's extensive on-line branding, advertising,
  16
       promotional sales and merchandising activities, Plaintiff’s Trademark(s) have
  17
       acquired secondary meaning and value, identifying Plaintiff. Plaintiff has developed,
  18
       and was continuing to develop, extensive goodwill with, and in, its Trademark
  19
       which is, and was growing to be, uniquely associated with Plaintiff in the minds of
  20
       the Public, prior to Defendants’ infringing, confusing and injurious actions.
  21
                    74.   Defendants have used Plaintiff’s Trademark on and/or in
  22
       connection with retail and online stores and the sale and offering to sell
  23
       merchandise, footwear and clothing items similar to the products Plaintiff markets,
  24
       promotes and sells, throughout the United States.
  25
                    75.    As the Infringing Conduct was conducted over the Internet,
  26
       Defendants sale of, and offering to sell, merchandise is targeted to the same
  27

  28   M
                                        15
                    COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 16 of 21 Page ID #:16




   1 consumers targeted by Plaintiff in interstate commerce throughout the United States,

   2 Canada and the world.

   3                76.    Defendants sales, and offers to sell, merchandise in Nordstrom’s
   4 stores using Plaintiff's Trademark and other indicia associated with Plaintiff in their

   5 “Nordstrom x Nike” campaign causes, and is likely to cause, confusion, mistake

   6 and/or deception for consumers as to the affiliation, connection and/or relationship

   7 between, or association of, Defendants with Plaintiff, or as to the origin,

   8 sponsorship, or approval by Plaintiff of Defendants’ commercial activities using
   9 Plaintiff’s Trademark. Moreover, Defendants’ actions of infringing upon Plaintiff’s

  10 Trademark will prevent Plaintiff from firmly cementing the identifying relationship

  11 between its protected Trademark and Plaintiff as a business entity, to ensure that the

  12 Trademark becomes inseparably viewed by the public at-large as identifying

  13 Plaintiff, and not Nordstrom and/or Nike.

  14                77. Defendant's sales, and offers to sell, merchandise as a part of their
  15 “Nordstrom x Nike” campaign using Plaintiff's Trademark, and enabling Defendants

  16 to benefit unfairly from Plaintiff's Trademark, injuring Plaintiff’s ability to further

  17 build and cement its reputation and grow its success, and giving Defendants

  18 “Nordstrom x Nike” campaign commercial value they would not otherwise enjoy.

  19                78.    Defendants’ sales, and offers to sell, merchandise online through
  20 the Infringing Conduct and in Nordstrom’s stores with their “Nordstrom x Nike”

  21 campaign, was, and is, intentionally designed to deceive and has deceived public

  22 consumers and prospective customers into believing that the Infringing Conduct was

  23 authorized, licensed or approved, associated with, or otherwise connected to

  24 Plaintiff when, in fact, it is not.

  25                79.    Defendants' above-described infringing uses of Plaintiff’s “N”
  26 Trademark began after Plaintiff began using it and established the viability and

  27 popularity of the Trademark and the business model in the public consumer market.

  28   M
                                       16
                   COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 17 of 21 Page ID #:17




   1

   2                80.   Defendants' above-described infringing uses cause actual dilution
   3 of Plaintiff’s Trademark value to Plaintiff, and prevents Plaintiff from growing its

   4 Trademark’s value, and Defendants infringing actions are likely to lessen the

   5 capacity of the Plaintiff to fully commercially exploit its Trademark to brand and

   6 market its wide range of consumer products, goods, merchandise and services with

   7 distinction and identity as Plaintiff's products, goods, merchandise and services as

   8 defined in 15 U.S.C. Sec. 1127.
   9                81.   As a direct and proximate result of Defendants' actions, the
  10 public is likely to be confused and has been confused as to believe that Defendants'

  11 “Nordstrom x Nike” campaign, merchandise, products, goods and services are

  12 associated with Plaintiff, when, in truth and in fact, they are not.

  13                82.   As Defendants’ actions have been, and continue to be, willfully
  14 committed with intent to damage Plaintiff, to usurp the market and eliminate

  15 Plaintiff as a competitor, and to confuse and deceive the public, Plaintiff is entitled

  16 to Defendants’ profits, treble Plaintiff's actual damages, an award of costs, and, this

  17 being an exceptional case, reasonable attorneys' fees pursuant to 15 U.S.C. Section

  18 11 l7(a).

  19
                                      COUNT FOUR
  20                       Common Law Trademark Infringement
  21          Against All Defendants and Does 1-10 (Collectively "Defendants")

  22
                    83.   Plaintiff realleges and incorporates by reference, the full text of
  23
       all the foregoing paragraphs and exhibits as though fully set forth herein.
  24
                    84.   Plaintiffs claim arises under the common law of California for
  25
       trademark and trade dress infringement.
  26

  27

  28   M
                                       17
                   COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 18 of 21 Page ID #:18




   1                85.   The use by Defendants of Plaintiff’s Trademark in connection
   2 with the Infringing Conduct is in violation of Plaintiff's common law rights to the

   3 exclusive use of its specially designed “N” Trademark throughout California and the

   4 United States.

   5                86.   As a direct and proximate result of Defendants' infringing
   6 conduct, Plaintiff is entitled to injunctive relief enjoining and restraining

   7 Defendants' from use of the Trademarks throughout the United States.

   8                87.   As a direct and proximate result of Defendants' infringing
   9 conduct, Plaintiff has suffered and will continue to suffer lost profits and damage to

  10 its on-line sales business, reputation and goodwill in this District, the State of

  11 California and throughout the United States, for which there is no adequate remedy

  12 at law.

  13                88.   As a direct and proximate result of Defendants' infringing
  14 conduct. Plaintiff has been injured and will continue to suffer damages in this

  15 District, the State of California and throughout the United States in an amount

  16 presently unknown and to be determined at trial.

  17
                                        COUNT FIVE
  18                          Common Law Unfair Competition
  19           Against All Defendants and Does 1-10 (Collectively "Defendants")

  20
                    89.   Plaintiff realleges and incorporates by reference, the full text of
  21
       all the foregoing paragraphs and exhibits as though fully set forth herein.
  22
                    90.   Plaintiff’s claim arises under California Business & Professions
  23
       Code Sec. 1700 for unfair competition.
  24
                    91.   Plaintiff is informed and believes that with full knowledge of the
  25
       existence and fame of Plaintiff’s specially designed “N” Trademark, Defendants
  26
       have attempted to trade upon goodwill and fame of Plaintiff’s Trademark and to
  27
       claim it as their own to advance and facilitate the success of their “Nordstrom x
  28   M
                                       18
                   COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 19 of 21 Page ID #:19




   1 Nike” joint-venture, and have misled and will mislead the public into assuming a

   2 connection or association between Defendants and Plaintiff.

   3               92.    Defendants use of Plaintiff’s Trademark has caused and/or is
   4 likely to cause damage to Plaintiff in this District, the State of California and

   5 throughout the United States by deceptively usurping Plaintiff’s sales opportunities,

   6 diminishing Plaintiff in the competitive marketplace, tarnishing the valuable

   7 reputation and goodwill Plaintiff has established in its Trademark and diluting the

   8 distinctiveness of the Trademark as the identifier of Plaintiff and Plaintiff’s
   9 products, goods, merchandise and services.

  10               93.    The aforesaid acts by Defendants in falsely suggesting a
  11 connection with Plaintiff, in tarnishing the reputation of Plaintiff and its products,

  12 and in diluting the distinctive nature of Plaintiff’s Trademark constitute acts of

  13 unfair competition in violation of Cal. Bus. & Prof. Code $ 17200 and the common

  14 law.

  15               94.    As a direct and proximate result of Defendants' infringing
  16 conduct, Plaintiff is entitled to injunctive relief enjoining and restraining Defendants

  17 from use of the Trademarks throughout the United States.

  18               95.    As a direct and proximate result of the willful and wanton acts of
  19 Defendants, Plaintiff has been and will continue to be irreparably injured in this

  20 District, the State of California and throughout the United States, with no adequate

  21 remedy at law.

  22

  23

  24

  25

  26

  27

  28   M
                                       19
                   COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 20 of 21 Page ID #:20




   1        WHEREFORE, Plaintiff respectfully prays for Judgment to be entered
   2 against Defendants as follows:

   3

   4        1. That the Court enter a judgment against each Defendant that each
   5 Defendant has willfully infringed Plaintiff's rights in the common law and federally

   6 registered Trademarks referenced herein.

   7        2. That the Court issue temporary, preliminary and permanent injunctive
   8 relief against each Defendant, their officers, agents, representatives, servants,
   9 employees, attorneys, successors and assigns, and all others in active concert and/or

  10 participating with Defendants, so that all such persons be enjoined and restrained

  11 from using Plaintiff's Trademark and any colorable imitations of Plaintiff's

  12 Trademark on and in connection with the marketing, promotion, distribution, and or

  13 sale of any goods and/or services.

  14        3. Directing that the Defendants deliver for destruction all Infringing
  15 Merchandise including goods, labels, signs, prints, packages, dyes, wrappers,

  16 receptacles, and advertisements in their possession or under their control bearing

  17 Plaintiff's Trademark, including, but not limited to, any simulation, reproduction,

  18 counterfeit, copy, or colorable imitation thereof, and all plates, molds,

  19 heat transfers, screens, matrices, and other means of making the same.

  20        4. For an award of actual damages Plaintiff sustained as a result of
  21 Defendants' acts of infringement, unfair competition and dilution of the Trademarks

  22 pursuant to 15 U.S.C. Sec.1117(a) and the common law, and a trebling of such

  23 damages.

  24        5. For an order requiring Defendants to account for and pay over to
  25 Plaintiff all gain, profits and advantages derived by Defendants, and each of them

  26 individually and collectively, from their acts of infringement, unfair competition and

  27 dilution of the Trademarks pursuant to 15 U.S.C. Sec.1117(a) and the common law.

  28   M
                                       20
                   COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
Case 2:21-cv-00398-DDP-AGR Document 1 Filed 01/14/21 Page 21 of 21 Page ID #:21




   1

   2        6. That the Court order each Defendant to pay Plaintiff both the costs of this
   3 suit and the reasonable attorney’s fees incurred by Plaintiff in investigating and

   4 prosecuting this action.

   5        7. That the Court award Plaintiff on his state law claims compensatory
   6 damages in an amount to be determined at trial.

   7        8. That the Court award Plaintiff punitive damages in such amounts as
   8 may be determined at trial.
   9        9. That the Court award Plaintiff prejudgment interest according to law.
  10        10. That the Court grants to Plaintiff such other and additional relief as is
  11   just and proper.
  12
       DATED: January 14, 2021         LAW OFFICES OF ALVIN L. PITTMAN
  13

  14

  15                                   By:    /s/ Alvin L. Pittman
  16                                          ALVIN L. PITTMAN, ESQ.
                                              Attorneys for Plaintiff
  17

  18

  19                            DEMAND FOR JURY TRIAL
  20
            Plaintiff demands a trial by jury on all issues so triable.
  21

  22
       DATED: January 14, 2021         LAW OFFICES OF ALVIN L. PITTMAN
  23

  24

  25                                   By:    /s/ Alvin L. Pittman
  26                                          ALVIN L. PITTMAN, ESQ.
                                              Attorneys for Plaintiff
  27

  28   M
                                       21
                   COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
